728 N.W.2d 411 (2007)
In re Hannah HARTSOE, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Leeanne Evelyn Patton, Respondent-Appellant. and
Joseph Bush Hartsoe, Jr., Respondent.
Docket No. 133357. COA No. 272232.
Supreme Court of Michigan.
March 23, 2007.
On order of the Court, the application for leave to appeal the February 8, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we *412 are not persuaded that the question presented should be reviewed by this Court.